Case 4:20-cv-00107-RCY-LRL Document 18 Filed 09/14/20 Page 1 of 22 PageID# 108




                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF VIRGINIA
                                          Norfolk Division

  JANE DOE,
  Individually and on behalf of others
  similarly situated,

                    Plaintiffs,
                                                                 Civil Action No. 4:20-cv-00107
  v.

  INNOVATIVE ENTERPRISES, INC.

                    Defendant.


                  DEFENDANT INNOVATIVE ENTERPRISES, INC.’S
            ANSWER TO PLAINTIFFS’ AMENDED CLASS ACTION COMPLAINT

            COMES NOW the Defendant, Innovative Enterprises, Inc. (“Innovative” or “Innovative”),

 with its Answer and Affirmative Defenses to the Amended Class Action Complaint (“Amended

 Complaint”) filed by the putative Plaintiffs, Jane Doe, et al., and in response to the allegations

 avers as follows:

                                    PRELIMINARY STATEMENT

       1.          Innovative denies the allegations in paragraph one of the Amended Complaint and

 demands strict proof thereof.

       2.          Innovative denies that it “originated" any denial or other decision regarding

 applications for employment related to the putative Plaintiffs. Innovative is without sufficient

 knowledge or information to admit or deny the remaining factual allegations in paragraph 2, and

 therefore denies the same.

       3.          Innovative admits that from time to time, it obtains criminal history information

 and makes those records available to its customers pursuant to the terms of its agreements with




                                                  1
Case 4:20-cv-00107-RCY-LRL Document 18 Filed 09/14/20 Page 2 of 22 PageID# 109




 such customers. Innovative denies that those customers are “resellers.” Innovative denies the

 remaining allegations in paragraph 3 of the Amended Complaint.

    4.          Innovative denies the allegations in paragraph 4 of the Amended Complaint.

    5.          Innovative states that the Amended Complaint speaks for itself. Innovative denies

 the factual allegations in paragraph 5 of the Amended Complaint. The remaining allegations in

 paragraph 5 of the Amended Complaint state a legal conclusion to which no response is required.

 To the extent that the allegations in paragraph 5 are contrary to law they are denied.

    6.          Innovative admits that it is not a consumer reporting agency and does not maintain

 a “file” as defined by and contemplated in the FCRA. Innovative denies the remaining factual

 allegations in paragraph 6 of the Amended Complaint.

    7.          Innovative denies the allegations in paragraph 7 of the Amended Complaint.

    8.          Innovative denies the allegations in paragraph 8 of the Amended Complaint.

    9.          Innovative states that the Amended Complaint speaks for itself. To the extent

 paragraph 9 of the Amended Complaint refers to a document, that document speaks for itself. To

 the extent that the allegations in paragraph 9 vary from the contents of the document, they are

 denied. The remaining allegations in paragraph 9 are denied.

    10.         Innovative denies the allegations in paragraph 10 of the Amended Complaint.

    11.         Innovative denies the factual allegations in paragraph 11 of the Amended

 Complaint. The remaining allegations in paragraph 11 of the Amended Complaint state a legal

 conclusion to which no response is required. To the extent that the allegations in paragraph 11 are

 contrary to law they are denied.

    12.         Innovative denies the allegations in paragraph 12 of the Amended Complaint.

                                             PARTIES




                                                 2
Case 4:20-cv-00107-RCY-LRL Document 18 Filed 09/14/20 Page 3 of 22 PageID# 110




    13.          The allegations in paragraph 11 of the Amended Complaint state a legal conclusion

 to which no response is required. To the extent that the allegations in paragraph 11 are contrary to

 law they are denied.

    14.         The allegations in paragraph 14 of the Amended Complaint state a legal conclusion

 to which no response is required. To the extent that the allegations in paragraph 14 are contrary to

 law they are denied.

    15.         The allegations in paragraph 15 of the Amended Complaint state a legal conclusion

 to which no response is required. To the extent that the allegations in paragraph 15 are contrary to

 law they are denied.

    16.         Innovative admits that it conducts business and has employees in the Eastern

 District of Virginia, Newport News Division, but denies the remaining allegations in paragraph 16

 of the Amended Complaint.

    17.         The allegations in paragraph 17 of the Amended Complaint state a legal conclusion

 to which no response is required. To the extent that the allegations in paragraph 17 are contrary to

 law they are denied.

    18.         The allegations in paragraph 18 of the Amended Complaint state a legal conclusion

 to which no response is required. To the extent that the allegations in paragraph 18 are contrary to

 law they are denied.

    19.         Innovative admits that it sells information to its customers that it has collected.

 Innovative denies the remaining allegations in paragraph 19 of the Amended Complaint.

    20.         Innovative denies the factual allegations in paragraph 20 of the Amended

 Complaint.

                                 JURISDICTION AND VENUE




                                                 3
Case 4:20-cv-00107-RCY-LRL Document 18 Filed 09/14/20 Page 4 of 22 PageID# 111




      21.          The allegations in paragraph 21 of the Amended Complaint state a legal conclusion

 to which no response is required. To the extent that the allegations in paragraph 21 are contrary to

 law they are denied.

      22.          The allegations in paragraph 22 of the Amended Complaint state a legal conclusion

 to which no response is required. To the extent that the allegations in paragraph 22 are contrary to

 law they are denied.

                                                      FACTS

 A.         Innovative Is A Consumer Reporting Agency. 1

      23.          Innovative denies the allegations factual allegations contained within paragraph 23

 of the Amended Complaint.

      24.          Innovative denies the factual allegations in paragraph 24 of the Amended

 Complaint.

      25.          Innovative denies any inference in paragraph 25 that the information it provides are

 “consumer reports” as defined by the FCRA § 1681a(f). Innovative admits that it markets and

 supplies data solutions to customers in a number of industries.

      26.          Innovative denies the allegations in paragraph 26 of the Amended Complaint.

      27.          Innovative denies the factual allegations contained within paragraph 27 of the

 Amended Complaint, and demand strict proof thereof. To the extent paragraph 27 raises a legal

 conclusion, no response is required. To the extent that the allegations in paragraph 27 are contrary

 to law they are denied.

      28.          Innovative denies the allegations in paragraph 28 of the Amended Complaint.



 1
  Innovative includes the headings included in the Amended Complaint for consistency only and without admitting
 or denying the factual allegations or legal conclusions contained therein. Innovative expressly denies that it is a
 consumer reporting agency as defined under the Fair Credit Reporting Act 15 U.S.C. §1681 et seq. (“FCRA”).


                                                          4
Case 4:20-cv-00107-RCY-LRL Document 18 Filed 09/14/20 Page 5 of 22 PageID# 112




    29.         Innovative denies the allegations in paragraph 29 of the Amended Complaint.

    30.         Innovative is without sufficient knowledge or information to admit or deny the facts

 related to the conduct of third parties referenced in paragraph 30 of the Amended Complaint, and

 therefore denies said allegations. To the extent the allegations in paragraph 30 of the Amended

 Complaint state a legal conclusion, no response is required. To the extent that the allegations in

 paragraph 30 are contrary to law they are denied.

    31.         Innovative denies that information it provides to third parties are “consumer

 reports” within the meaning of the FCRA or that the FCRA requires a notice be provided under

 the facts described herein; therefore, Innovative denies the inference arising from the allegations

 in paragraph 31 of the Amended Complaint that any such notice is required of Innovative.

    32.         The allegations in paragraph 32 of the Amended Complaint state a legal conclusion

 to which no response is required. To the extent that the allegations in paragraph 32 are contrary to

 law they are denied.

    33.         The allegations in paragraph 33 of the Amended Complaint state a legal conclusion

 to which no response is required. To the extent that the allegations in paragraph 33 are contrary to

 law they are denied.

    B.      Facts Regarding Ms. Doe.

    34.         Innovative is without sufficient knowledge or information to admit or deny the

 allegations in paragraph 34 of the Amended Complaint relating to the conduct of third parties;

 therefore, Innovative denies said allegations. As to Innovative, the allegations in paragraph 34 of

 the Amended Complaint state a legal conclusion to which no response is required. To the extent

 that the allegations in paragraph 34 are contrary to law they are denied.

    35.         Innovative is without sufficient knowledge or information to admit or deny the




                                                 5
Case 4:20-cv-00107-RCY-LRL Document 18 Filed 09/14/20 Page 6 of 22 PageID# 113




 allegations in paragraph 35 of the Amended Complaint; therefore, the allegations are denied.

    36.        Innovative is without sufficient knowledge or information to admit or deny the

 allegations in paragraph 36 of the Amended Complaint; therefore, the allegations are denied.

    37.        Innovative is without sufficient knowledge or information to admit or deny the

 allegations contained in paragraph 37 of the Amended Complaint; therefore, the allegations are

 denied.

    38.        Innovative is without sufficient knowledge or information to admit or deny the

 allegations contained in paragraph 38 of the Amended Complaint; therefore, the allegations are

 denied.

    39.        Innovative is without sufficient knowledge or information to admit or deny the

 allegations contained in paragraph 39 of the Amended Complaint; therefore, the allegations are

 denied.

    40.        Innovative is without sufficient knowledge or information to admit or deny the

 allegations contained in paragraph 40 of the Amended Complaint; therefore, the allegations are

 denied.

    41.        Innovative is without sufficient knowledge or information to admit or deny the

 allegations contained in paragraph 41 of the Amended Complaint; therefore, the allegations are

 denied.

    42.        Innovative is without sufficient knowledge or information to admit or deny the

 factual allegations in paragraph 42 of the Amended Complaint; therefore, the allegations are

 denied.

    43.        Innovative is without sufficient knowledge or information to admit or deny the facts

 in paragraph 43 of the amended class Amended Complaint; therefore, the allegations are denied.




                                                6
Case 4:20-cv-00107-RCY-LRL Document 18 Filed 09/14/20 Page 7 of 22 PageID# 114




    44.        Innovative is without sufficient knowledge or information to admit or deny the

 allegations contained in paragraph 44 of the Amended Complaint; therefore, the allegations are

 denied.

    45.        Innovative is without sufficient knowledge or information to admit or deny the

 allegations contained in paragraph 45 of the Amended Complaint; therefore, the allegations are

 denied.

    46.        Innovative is without sufficient knowledge or information to admit or deny the

 allegations contained in paragraph 46 of the Amended Complaint; therefore, the allegations are

 denied.

    47.        Innovative is without sufficient knowledge or information to admit or deny the

 allegations contained in paragraph 47 of the Amended Complaint; therefore, the allegations are

 denied.

    48.        Innovative is without sufficient knowledge or information to admit or deny the

 allegations contained in paragraph 48 of the Amended Complaint; therefore, the allegations are

 denied.

    49.        Innovative is without sufficient knowledge or information to admit or deny the

 allegations contained in paragraph 49 of the Amended Complaint; therefore, the allegations are

 denied.

    50.        Innovative is without sufficient knowledge or information to admit or deny the

 allegations contained in paragraph 50 of the Amended Complaint; therefore, the allegations are

 denied.

    51.        Innovative is without sufficient knowledge or information to admit or deny the

 allegations contained in paragraph 51 of the Amended Complaint; therefore, the allegations are




                                              7
Case 4:20-cv-00107-RCY-LRL Document 18 Filed 09/14/20 Page 8 of 22 PageID# 115




 denied.

    52.        Innovative is without sufficient knowledge or information to admit or deny the

 allegations contained in paragraph 52 of the Amended Complaint; therefore, the allegations are

 denied.

    53.        Innovative is without sufficient knowledge or information to admit or deny the

 allegations contained in paragraph 53 of the Amended Complaint; therefore, the allegations are

 denied.

    54.        Innovative is without sufficient knowledge or information to admit or deny the

 allegations contained in paragraph 54 of the Amended Complaint; therefore, the allegations are

 denied.

    55.        Innovative is without sufficient knowledge or information to admit or deny the

 allegations contained in paragraph 55 of the Amended Complaint; therefore, the allegations are

 denied.

    56.        Innovative denies the allegations in paragraph 56 of the Amended Complaint.

    57.        Innovative is without sufficient knowledge or information to admit or deny the

 allegations contained in paragraph 57 of the Amended Complaint; therefore, the allegations are

 denied.

    58.        Innovative is without sufficient knowledge or information to admit or deny the

 allegations contained in paragraph 58 of the Amended Complaint; therefore, the allegations are

 denied.

    59.        Innovative is without sufficient knowledge or information to admit or deny the

 allegations contained in paragraph 59 of the Amended Complaint; therefore, the allegations are

 denied.




                                              8
Case 4:20-cv-00107-RCY-LRL Document 18 Filed 09/14/20 Page 9 of 22 PageID# 116




    60.         Innovative is without sufficient knowledge or information to admit or deny the

 allegations contained in paragraph 60 of the Amended Complaint; therefore, the allegations are

 denied.

    61.          Innovative denies the allegations in paragraph 61 of the Amended Complaint.

    62.         Innovative admits that Ms. Doe filed a lawsuit against Trinity and Pinkerton in the

 District Court of Delaware. Innovative is without sufficient knowledge or information to admit or

 deny the remaining factual allegations in paragraph 62 of the Amended Complaint; therefore, the

 allegations are denied.

    63.         Innovative, with his without sufficient knowledge or information to admit or deny

 the facts alleged in paragraph 63 of the Amended Complaint; therefore, the allegations are denied.

    64.         The allegations in paragraph 64 of the Amended Complaint state a legal conclusion

 to which no response is required. To the extent that the allegations in paragraph 64 are contrary to

 law they are denied.

    65.         Innovative admits that it has been a defendant in one or more prior actions related

 to the records it makes available to customers. Innovative denies the remaining allegations in

 paragraph 65 of the Amended Complaint.

    66.         The allegations in paragraph 66 of the Amended Complaint state a legal conclusion

 to which no response is required. To the extent that the allegations in paragraph 66 are contrary to

 law they are denied.

    67.         Innovative admits that it does not retain results of customer search inquiries beyond

 60 days. Innovative denies the remaining allegations of paragraph 67 of the Amended Complaint.

    68.         The allegations in paragraph 68 of the Amended Complaint state a legal conclusion

 to which no response is required. To the extent that the allegations in paragraph 68 are contrary to




                                                 9
Case 4:20-cv-00107-RCY-LRL Document 18 Filed 09/14/20 Page 10 of 22 PageID# 117




 law they are denied.

    69.         The allegations in paragraph 69 of the Amended Complaint state a legal conclusion

 to which no response is required. To the extent that the allegations in paragraph 69 are contrary to

 law they are denied.

    C.      Facts Regarding Mr. Martinez

    70.         The allegations in paragraph 70 of the Amended Complaint state a legal conclusion

 to which no response is required. To the extent that the allegations in paragraph 70 are contrary to

 law they are denied.

    71.         Innovative is without sufficient knowledge or information to admit or deny the

 allegations in paragraph 71 of the Amended Complaint; therefore, the allegations are denied.

    72.         Innovative admits that Checkr conducted a national search for criminal history

 records for using the search term “Joe Rolando Martinez” in January of 2020. Innovative denies

 the remaining allegations in paragraph 72 of the Amended Complaint.

    73.         The allegations in paragraph 73 of the Amended Complaint state a legal conclusion

 to which no response is required. To the extent that the allegations in paragraph 73 are contrary to

 law they are denied.

    74.         The allegations in paragraph 74 of the Amended Complaint state a legal conclusion

 to which no response is required. To the extent that the allegations in paragraph 74 are contrary to

 law they are denied.

    75.         Innovative is without sufficient knowledge or information to admit or deny the

 allegations in paragraph 75 of the Amended Complaint; therefore, the allegations are denied.

    76.         Paragraph 76 of the Amended Complaint refers to a document which speaks for

 itself. To the extent that the allegations in paragraph 76 vary from the contents of the document,




                                                 10
Case 4:20-cv-00107-RCY-LRL Document 18 Filed 09/14/20 Page 11 of 22 PageID# 118




 they are denied. The remaining allegations in paragraph 76 are denied.

    77.         Paragraph 77 of the Amended Complaint refers to a document which speaks for

 itself. To the extent that the allegations in paragraph 77 vary from the contents of the document,

 they are denied. The remaining allegations in paragraph 77 are denied.

    78.         Paragraph 78 of the Amended Complaint refers to a document which speaks for

 itself. To the extent that the allegations in paragraph 78 vary from the contents of the document,

 they are denied.

    79.         Paragraph 79 of the Amended Complaint refers to a document which speaks for

 itself. To the extent that the allegations in paragraph 79 vary from the contents of the document,

 they are denied.

    80.         Innovative is without sufficient knowledge or information to admit or deny the

 allegations in paragraph 80 of the Amended Complaint; therefore, the allegations are denied.

    81.         Innovative admits that Plaintiff Henderson has been the plaintiff in a number of

 actions filed against various companies. Innovative is without sufficient knowledge or information

 to admit or deny the remaining allegations in paragraph 81 of the Amended Complaint; therefore,

 the allegations are denied.

    82.         Innovative is without sufficient knowledge or information to admit or deny the

 allegations in paragraph 82 of the Amended Complaint; therefore, the allegations are denied.

    83.         Paragraph 83 of the Amended Complaint refers to a document which speaks for

 itself. To the extent that the allegations in paragraph 83 vary from the contents of the document,

 they are denied. The remaining allegations in paragraph 83 are denied.

    84.         Paragraph 84 of the Amended Complaint refers to a document which speaks for

 itself. To the extent that the allegations in paragraph 84 vary from the contents of the document,




                                                11
Case 4:20-cv-00107-RCY-LRL Document 18 Filed 09/14/20 Page 12 of 22 PageID# 119




 they are denied. The remaining allegations in paragraph 84 are denied.

    D.      Innovative’s Business Practices and Attempted FCRA Avoidance Generally.

    85.         Paragraph 85 of the Amended Complaint refers to a document which speaks for

 itself. To the extent that the allegations in paragraph 85 vary from the contents of the document,

 they are denied. The remaining allegations in paragraph 85 are denied.

    86.         Paragraph 86 of the Amended Complaint refers to a document which speaks for

 itself. To the extent that the allegations in paragraph 86 vary from the contents of the document,

 they are denied. The remaining allegations in paragraph 86 are denied.

    87.         The allegations in paragraph 87 of the Amended Complaint state a legal conclusion

 to which no response is required. To the extent that the allegations in paragraph 87 are contrary to

 law they are denied.

    88.         The allegations in paragraph 88 of the Amended Complaint state a legal conclusion

 to which no response is required. To the extent that the allegations in paragraph 88 are contrary to

 law they are denied.

    89.         The allegations in paragraph 89 of the Amended Complaint state a legal conclusion

 to which no response is required. To the extent that the allegations in paragraph 89 are contrary to

 law they are denied.

    90.         Paragraph 90 of the Amended Complaint refers to a document which speaks for

 itself. To the extent that the allegations in paragraph 90 vary from the contents of the document,

 they are denied.

    91.         The allegations in paragraph 91 of the Amended Complaint state a legal conclusion

 to which no response is required. To the extent that the allegations in paragraph 91 are contrary to

 law they are denied.




                                                 12
Case 4:20-cv-00107-RCY-LRL Document 18 Filed 09/14/20 Page 13 of 22 PageID# 120




    92.         The allegations in paragraph 92 of the Amended Complaint state a legal conclusion

 to which no response is required. To the extent that the allegations in paragraph 92 are contrary to

 law they are denied.

    93.         The allegations in paragraph 89 of the Amended Complaint state a legal conclusion

 to which no response is required. To the extent that the allegations in paragraph 89 are contrary to

 law they are denied.

    94.         Innovative denies the allegations in paragraph 94 of the Amended Complaint.

    95.         Innovative denies the allegations in paragraph 95 of the Amended Complaint.

    96.         Innovative denies the allegations in paragraph 96 of the Amended Complaint.

    97.         Innovative denies the allegations in paragraph 97 of the Amended Complaint.

    98.         Innovative denies the allegations in paragraph 98 of the Amended Complaint.

    99.         Innovative admits that it provides consumers with information upon request.

 Innovative denies the remaining allegations in paragraph 99 of the Amended Complaint.

    100.        Innovative denies the allegations in paragraph 100 of the Amended Complaint.

    101.        Innovative denies the allegations in paragraph 101 of the Amended Complaint.

    102.        Innovative denies the allegations in paragraph 102 of the Amended Complaint.

    103.        Innovative admits that Plaintiffs purport to bring the claims in the Amended

 Complaint on behalf of various classes defined therein. Innovative denies that this matter may be

 properly maintained against it as a class action.

    104.        Innovative admits that Plaintiffs Doe and Martinez purport to bring a claim on

 behalf of a class. Innovative further admits that Plaintiffs Doe and Martinez purport to define the

 class as stated in paragraph 104. Innovative denies that this claim may be properly maintained

 against it as a class action. Except as expressly admitted, Innovative denies the allegations in




                                                     13
Case 4:20-cv-00107-RCY-LRL Document 18 Filed 09/14/20 Page 14 of 22 PageID# 121




 paragraph 104.

    105.          Innovative admits that Plaintiff Doe purports to bring a claim on behalf of a class.

 Innovative further admits that Plaintiff Doe purports to define the class as stated in paragraph 105.

 Innovative denies that this claim may be properly maintained against it as a class action. Except

 as expressly admitted, Innovative denies the allegations in paragraph 105.

    106.          Innovative admits that Plaintiffs Martinez and Henderson purport to bring claims

 on behalf of a class. Innovative further admits that Plaintiffs Martinez and Henderson purport to

 define the class as stated in paragraph 106. Innovative denies that this claim may be properly

 maintained against it as a class action. Except as expressly admitted, Innovative denies the

 allegations in paragraph 106.

    107.          Innovative admits that Plaintiffs claim that the numerosity requirement of 23(a) is

 present and satisfied. This is a legal conclusion, which is not subject to admission or denial.

 Innovative denies that this claim may be properly maintained against it as a class action. Except

 as expressly admitted, Innovative denies the allegations in paragraph 107.

    108.          Innovative admits that Plaintiffs allege that the class members are numerous and

 geographically dispersed such that joinder of all members is impracticable. This is a legal

 conclusion, which is not subject to admission or denial. Innovative denies that this claim may be

 properly maintained against it as a class action. Except as expressly admitted, Innovative denies

 the allegations in paragraph 108.

    109.          Innovative admits that Plaintiffs claim that the typicality requirement of 23(a)(1) is

 present and satisfied. This is a legal conclusion, which is not subject to admission or denial.

 Innovative denies that this claim may be properly maintained against it as a class action. Except

 as expressly admitted, Innovative denies the allegations in paragraph 109.




                                                   14
Case 4:20-cv-00107-RCY-LRL Document 18 Filed 09/14/20 Page 15 of 22 PageID# 122




    110.        Innovative admits that Plaintiffs claim that the adequacy requirement of 23(a) is

 present and satisfied. This is a legal conclusion, which is not subject to admission or denial.

 Innovative denies that this claim may be properly maintained against it as a class action. Except

 as expressly admitted, Innovative denies the allegations in paragraph 110.

    111.        Innovative admits that Plaintiffs claim that the commonality requirement of 23(a)

 is present and satisfied. This is a legal conclusion, which is not subject to admission or denial.

 Innovative denies that this claim may be properly maintained against it as a class action. Except

 as expressly admitted, Innovative denies the allegations in paragraph 111.

    112.        Innovative admits that Plaintiffs claim that the superiority requirement of 23(b) is

 present and satisfied. This is a legal conclusion, which is not subject to admission or denial.

 Innovative denies that this claim may be properly maintained against it as a class action. Except

 as expressly admitted, Innovative denies the allegations in paragraph 112.

    113.        Innovative denies the allegations of paragraph 113 of the Amended Complaint.

    114.        Innovative admits that Plaintiffs claim that the predominance requirement of

 23(a)(2) is present and satisfied. This is a legal conclusion, which is not subject to admission or

 denial. Innovative denies that this claim may be properly maintained against it as a class action.

 Except as expressly admitted, Innovative denies the allegations in paragraph 114.

    115.        Innovative denies the allegations of paragraph 115 of the Amended Complaint.

                                 COUNT ONE- CLASS CLAIM

              Failure to Provide “At The Time” Notice – 15 U.S.C. § 1681k(a)(1)

    116.        In response to paragraph 116 of the Amended Complaint, Innovative incorporates

 and re-asserts the responses contained in the foregoing paragraphs as if fully stated herein.

    117.        Innovative denies the allegations of paragraph 117 of the Amended Complaint.




                                                 15
Case 4:20-cv-00107-RCY-LRL Document 18 Filed 09/14/20 Page 16 of 22 PageID# 123




    118.        Innovative denies the allegations of paragraph 118 of the Amended Complaint.

    119.        Innovative admits that Plaintiffs allege certain activities related to Innovative.

 Innovative denies the remaining allegations of paragraph 119 of the Amended Complaint.

    120.        Innovative admits that Plaintiffs allege certain activities related to Innovative.

 Innovative denies the allegations in paragraph 120 of the Amended Complaint.

    121.        Innovative admits that Plaintiffs allege certain activities related to Innovative.

 Innovative denies the allegations of paragraph 121 of the Amended Complaint.

    122.        Innovative denies the allegations of paragraph 122 of the Amended Complaint.

    123.        Innovative denies the allegations of paragraph 123 of the Amended Complaint.

    124.        Innovative denies the allegations of paragraph 124 of the Amended Complaint.

                                 COUNT TWO-CLASS CLAIM

                          Obsolete Information – 15 U.S.C. § 1681c(a)

    125.        In response to paragraph 125 of the Amended Complaint, Innovative incorporates

 and re-asserts the responses contained in the foregoing paragraphs as if fully stated herein.

    126.        Innovative denies the allegations of paragraph 126 of the Amended Complaint.

    127.        Innovative denies the allegations of paragraph 127 of the Amended Complaint.

    128.        Innovative denies the allegations of paragraph 128 of the Amended Complaint.

    129.        Innovative denies the allegations of paragraph 129 of the Amended Complaint.

    130.        Innovative denies the allegations of paragraph 130 of the Amended Complaint.

    131.        Innovative denies the allegations of paragraph 131 of the Amended Complaint.

    132.        Innovative denies the allegations of paragraph 132 of the Amended Complaint.

    133.        Innovative denies the allegations of paragraph 133 of the Amended Complaint.

                               COUNT THREE - CLASS CLAIM




                                                 16
Case 4:20-cv-00107-RCY-LRL Document 18 Filed 09/14/20 Page 17 of 22 PageID# 124




                          Incomplete Disclosures – 15 U.S.C. § 1681g(a)

    134.        In response to paragraph 134 of the Amended Complaint, Innovative incorporates

 and re-asserts the responses contained in the foregoing paragraphs as if fully stated herein.

    135.        Innovative admits Plaintiffs requested a “file disclosure” from Innovative.

 Innovative denies the remaining allegations of paragraph 135 of the Amended Complaint.

    136.        Innovative denies the allegations of paragraph 136 of the Amended Complaint.

    137.        Innovative denies the allegations of paragraph 137 of the Amended Complaint.

    138.        Innovative denies the allegations of paragraph 138 of the Amended Complaint.

    139.        Innovative denies the allegations of paragraph 139 of the Amended Complaint.

    140.        Innovative denies the allegations of paragraph 140 of the Amended Complaint.

    141.        Innovative denies the allegations of paragraph 141 of the Amended Complaint.

    142.        Innovative denies the allegations of paragraph 142 of the Amended Complaint.

    143.        Innovative denies the allegations of paragraph 143 of the Amended Complaint.

    144.        Innovative denies the allegations of paragraph 144 of the Amended Complaint.

    145.        Innovative denies the allegations of paragraph 145 of the Amended Complaint.

    146.        Innovative denies the allegations of paragraph 146 of the Amended Complaint.

    147.        Innovative denies the allegations of paragraph 147 of the Amended Complaint.

                           COUNT THREE – INDIVIDUAL CLAIM

            Failure to Ensure Maximum Possible Accuracy – 15 U.S.C. § 1681e(b)

    148.        In response to paragraph 148 of the Amended Complaint, Innovative incorporates

 and re-asserts the responses contained in the foregoing paragraphs as if fully stated herein.

    149.        Innovative denies the allegations of paragraph 149 of the Amended Complaint.

    150.        Innovative denies the allegations of paragraph 150 of the Amended Complaint.




                                                 17
Case 4:20-cv-00107-RCY-LRL Document 18 Filed 09/14/20 Page 18 of 22 PageID# 125




    151.     Innovative denies the allegations of paragraph 151 of the Amended Complaint.

    152.     Innovative denies the allegations of paragraph 152 of the Amended Complaint.

    153.     Innovative denies the allegations of paragraph 153 of the Amended Complaint.

    154.     Innovative denies the allegations of paragraph 154 of the Amended Complaint.

    155.     Innovative denies that Plaintiffs may recover any of the requested relief in the

 WHEREFORE clause of the Amended Complaint.

    156.     Innovative denies each and every allegation not expressly admitted herein.




                                             18
Case 4:20-cv-00107-RCY-LRL Document 18 Filed 09/14/20 Page 19 of 22 PageID# 126




                            AFFIRMATIVE AND OTHER DEFENSES

                                          FIRST DEFENSE
                                       (Failure to State a Claim)

         Plaintiffs’ claims fail to the extent that the Amended Complaint fails to set forth facts

 sufficient to state a claim upon which relief may be granted against Innovative and fails to state

 facts sufficient to entitle Plaintiffs to the relief sought.

                                SECOND AFFIRMATIVE DEFENSE
                                  (Intervening Superseding Cause)

         Plaintiffs’ claims fail to the extent that Plaintiffs’ purported damages, which Innovative

 continues to deny, were the result of acts or omissions of third persons over whom Innovative

 had neither control nor responsibility.

                                 THIRD AFFIRMATIVE DEFENSE
                                       (Proximate Cause)


         Plaintiffs’ claims fail to the extent that Plaintiffs’ purported damages were the direct and

 proximate result of the conduct of Plaintiff or others over whom Innovative had neither control

 nor responsibility.

                                FOURTH AFFIRMATIVE DEFENSE
                                      (Punitive Damages)

         Plaintiffs’ claim for punitive damages fails to the extent that the Amended Complaint fails

 to state a claim for relief for punitive damages.

                                           FIFTH DEFENSE
                                     (Failure to Mitigate Damages)

         Plaintiffs’ claims are barred, in whole or in part, to the extent that Plaintiffs failed to

 mitigate their respective alleged damages.

                                         SIXTH DEFENSE
                                    (Impropriety as a Class Action)



                                                     19
Case 4:20-cv-00107-RCY-LRL Document 18 Filed 09/14/20 Page 20 of 22 PageID# 127




        This action may not properly proceed as a class action under Federal Rule of Civil

 Procedure 23 to the extent that, among other reasons, Plaintiffs’ claims are not typical of the

 claims of each putative class member; questions of law and fact allegedly common to the putative

 class do not predominate over the numerous questions affecting only putative class members; a

 class action is not superior to other available methods for the fair and efficient adjudication of

 Plaintiff’s claims and any claims of putative class members; and there are insurmountable

 difficulties that would be encountered in any attempt to proceed as a class action.

                                      SEVENTH DEFENSE
                                          (Standing)

        The Amended Complaint is barred, in whole or in part, to the extent that Plaintiffs and

 the putative class members lack standing.

                                        EIGHTH DEFENSE
                                           (Preclusion)

        Plaintiffs’ claims are barred, in whole or in part, to the extent the claims made in the

 Amended Complaint on behalf of putative class members are barred by the doctrine of judicial

 estoppel, collateral estoppel, and res judicata, including with respect to the related actions filed

 by Plaintiffs against third parties, including but not limited to Pinkerton Consulting &

 Investigations, Trinity Logistics, Inc. and others related to the facts alleged in the Amended

 Complaint.

                                        NINTH DEFENSE
                                      (Statute of Limitations)

         Plaintiffs’ Amended Complaint fails to the extent that it is barred by the applicable statute
 of limitations.

                                    THIRTEENTH DEFENSE
                               (Right to Assert Additional Defenses)

        Innovative reserves the right to assert additional affirmative defenses at such time and to



                                                  20
Case 4:20-cv-00107-RCY-LRL Document 18 Filed 09/14/20 Page 21 of 22 PageID# 128




 such extent as warranted by discovery and the factual developments in this case.

        WHEREFORE, Innovative, Innovative Enterprises, Inc., requests that the Court enter an

 order: (1) dismissing the Amended Complaint with prejudice; (2) awarding Innovative its costs

 and expenses incurred herein; and (3) awarding Innovative such other and further relief as the

 Court may deem just and proper.

                                                     INNOVATIVE ENTERPRISES, INC.

                                                     By: /s/ Jennifer L. Sarvadi
                                                     Jennifer L. Sarvadi (VSB No. 47543)
                                                     Rebecca E. Kuehn
                                                     Virginia State Bar No. 37292
                                                     Hudson Cook, LLP
                                                     1909 K Street NW, 4th Floor
                                                     Washington, DC 20006
                                                     Telephone: (202) 715-2002
                                                     Email: jsarvadi@hudco.com
                                                     Counsel for Innovative Enterprises, Inc.




                                                21
Case 4:20-cv-00107-RCY-LRL Document 18 Filed 09/14/20 Page 22 of 22 PageID# 129




                                 CERTIFICATE OF SERVICE


        I hereby certify that on the 14th day of September, 2020, I electronically filed the

 foregoing Defendant Innovative Enterprise, Inc.’s Answer to Plaintiffs’ Amended Class Action

 Complaint with the Clerk of the Court using the CM/ECF System which will then send a

 notification of such filing (NEF) to the following:


 Susan Mary Rotkis,
 Price Law Group, APC
 382 S. Convent Ave.
 Tucson, AZ 85701
 Telephone: (520) 622-2481
 Email: susan@pricelawgroup.com

 Counsel for Plaintiff



                                                        /s/ Jennifer L. Sarvadi
                                                       Jennifer L. Sarvadi (VSB No. 47543)
                                                       Rebecca E. Kuehn
                                                       Virginia State Bar No. 37292
                                                       Hudson Cook, LLP
                                                       1909 K Street NW, 4th Floor
                                                       Washington, DC 20006
                                                       Telephone: (202) 715-2002
                                                       Email: jsarvadi@hudco.com
                                                       Counsel for Innovative Enterprises, Inc.




                                                 22
